DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2021 has been entered. Claims 32, 34 and 36, 37, 39-51 are still pending. 
Terminal Disclaimer
The terminal disclaimer filed on 12/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16305166 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 40 is objected to because of the following informalities: the phrase “the speed limit” in line 8 should be re-written as “a speed limit” and the phrase “a speed limit” in line 9 should be re-written “the speed limit”. Examiner believes that these are same speed limits. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ikai et al. US Patent no. 9,893,674 B2 in a view of Tooyama et al. PG. Pub. no. 2013/0300334 A1 and further in a view of Fischle et al. US Patent No. 5,597,215.
Regarding claim 40, Ikai discloses 
A method of controlling an electric motor (See Fig. 1, item 3) (See column 5, lines 1-17) comprising: setting a torque limit (Torque limit value) (See column 6, lines 52-55, column 7, lines 4-8) based on sensing:  PRELIMINARY AMENDMENT #15959683 of 6Attorney Docket No. 85007-14(a) a DC link voltage; and (c) a speed (angular velocity, see column 9, lines 12-16), and adjusting the torque limit: (a) based on a comparison of the DC link voltage with a voltage limit (See column 6, lines 8-12, 52-22, column 7, lines 4-8, 49-67, column 8, lines 1-22, column 11, lines 19-67)



Regarding claim 40, Tooyama discloses setting a torque limit based on sensing:PRELIMINARY AMENDMENT #15959683 of 6Attorney Docket No. 85007-14(b) based on a comparison a DC link current (input current, |iin|) and adjusting the torque limit (T*) based on:  (b) based on a comparison of the DC link current with the current limit (|iin*|). (See para 0056-0060. The torque limit is adjusted to produce the adjusted torque current iq*)

It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to use a torque limit based on sensing:PRELIMINARY AMENDMENT #15959683 of 6Attorney Docket No. 85007-14a DC link current taught by Tooyama in Ikai’s teachings to reduce the power-supply harmonic. (See Tooyama’s para 0030)

A combination of Ikai and Tooyama is silent about “setting a torque limit based on sensing (c) based on comparison of the sensed speed and the speed limit, in response to the sensed speed hitting a speed limit, to prevent the speed of the electric motor exceeding the speed limit”

Regarding claim 40, Fischle discloses setting a torque limit (increasing drive torque) based on sensing (c) based on comparison of the sensed speed (Measuring wheel speeds) and the speed limit (a reference velocity), in response to the sensed speed hitting a speed limit (speeds larger than the reference velocity), to prevent the speed of the electric motor exceeding the speed limit (See column 3, lines 30-67, column 7, lines 5-29)

It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to use the torque limit based on the comparison of the sensed speed and the speed limit as taught by Fischle in Ikai and Tooyama teachings to improve a drive torque increasing method so that the regulation engagement can take place as disclosed in Fischle’s column 1, lines 50-55.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 32, 34, 36, 37, 39, and 41-51 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 
“wherein the controller is configured to sense the speed of the electric motor and further adjust the adjusted torque limit based on a comparison of the sensed speed with the speed limit, in response to the sensed speed hitting the speed limit, to prevent the speed of the electric motor exceeding the speed limit, wherein the controller is configured to receive a torque demand and adjust the torque demand based on a comparison with the further adjusted torque limit.” with respect to claim 32 and “sensing a speed of the electric motor, comparing the speed with the speed limit and further adjusting the adjusted torque limit, based on a comparison of the sensed speed with the speed limit, in response to the sensed speed hitting the speed limit, to prevent the speed of the electric motor exceeding the speed limit.” With respect to claim 36. Examiner believes that the above limitations are neither inherent nor obvious at the time of the examination. Therefore, these claims are allowable.

Response to Arguments
Examiner withdraws double patenting rejection based on Terminal Disclaimer filed on 12/11/2021. Applicant's arguments filed 12/11/2021 with regards to claim 40 have been fully considered but they are moot over a new reference. (See updated claim rejection for detail)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Igarashi et al. (US Pub. No. 2013/0038265 A1) discloses adjusting the torque command to limit the motor velocity as disclosed in Fig. 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/           Primary Examiner, Art Unit 2846